Citation Nr: 1805539	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	James Nathan Guin


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to August 1979 with an additional four months of prior service in the U.S. Navy.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A videoconference hearing in this matter was held before the undersigned Veterans Law Judge in May 2017. The transcript is of record. 

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is attributable to service. 


CONCLUSION OF LAW

The criteria for service connection for left knee disability have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran has diagnosed arthritis in the left knee, which led to a total knee replacement in November 2010. 

While serving in Germany in 1978, the Veteran was in an accident where he was pinned against a brick wall by a Jeep. Service treatment records confirm the accident occurred and note that the Veteran suffered a "knee contusion." The treatment noted in the records was a "cylinder cast for 2 weeks" followed by rehab. The Veteran testified at his hearing that he was briefly hospitalized and continued rehab for four months after the accident. He also stated, both at his hearing and in a July 2010 statement, that his pain in his knee has been ongoing since the 1978 accident. As these are lay observable symptoms, he is competent to report them. Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a VA examination in December 2011. Upon examination, the examiner opined that the Veteran's left knee arthritis was less likely than not related to service. The stated rationale was that the X-rays taken at the time of the injury did not reflect any abnormal findings, and the treatment records noted no ligament, bony, nerve, or artery damage. Furthermore, the injury was noted as a "contusion" which the examiner stated is a temporary injury. The examiner also noted that the Veteran did not seek care for many years after the accident, that arthritis is a natural progression of aging, affected by body habitus and genetics, and that the Veteran is obese. 

There is no indication that the examiner was not competent. However, the Board notes that the examiner's rationale relies in part on the notation that the knee injury in service was only a "contusion" and does not address the fact that the Veteran was in a cast for two weeks and underwent four months of rehab. The examiner likewise did not address the Veteran's statements that his knee pain has been constant since the accident. As the opinion does not address all relevant evidence, it is inadequate. Therefore, the Board finds this opinion to be entitled to no probative weight. 

In July 2017, the Veteran submitted a private medical opinion. Upon review of the Veteran's file, the nurse opined that it is "at least as likely as not that the veteran's in-service left knee injury also contributed to his current left knee condition." The nurse explained that the treatment prescribed for the Veteran's left knee injury in service was much more than would normally be necessary for a mere "contusion." The nurse also noted that "[k]nee injuries are not always easily appreciated radiographically, X-rays do not visualize soft tissue damage." Furthermore, she stated that arthritis can be caused by prior knee injuries. The nurse acknowledged that the Veteran's post-service left knee injuries and obesity likely also contributed to his development of arthritis, but stated that due to the presence of patellofemoral disease prior to the July 2005 meniscus tear and to the extensive arthritis present in the left knee, it was at least as likely as not that the in-service injury contributed as well. There is nothing to suggest the nurse was not competent, and the opinion and rationale reflected a thorough review of the Veteran's file. Therefore, the Board finds the opinion entitled to significant probative weight. 

The only evidence bearing probative weight suggests that it is at least as likely as not that the Veteran's left knee arthritis is related to his in-service injury. Accordingly the Board finds that the weight of the evidence indicates that service connection for the Veteran's left knee arthritis is warranted. 


ORDER

Entitlement to service connection for a left knee disability is granted. 


REMAND

The Veteran's right knee has also been diagnosed with arthritis and undergone a total knee replacement. 

The Veteran testified at his May 2017 hearing that he injured his right knee in a motorcycle accident in Germany in May 1979. The Veteran stated that he received several stitches and underwent rehab for two months following this injury. Service treatment records indicate that he was in an accident and note multiple abrasions, but do not mention the right knee specifically. Neither the VA examination in December 2011, nor the private medical opinion submitted in July 2017 address the etiology of the Veteran's right knee arthritis. Therefore, remand is necessary to obtain a medical opinion as to the etiology of the Veteran's right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee arthritis. Request that the examiner review the electronic claims file including the service treatment records and provide an opinion to answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee arthritis was caused by the Veteran's active duty including a motorcycle accident in April 1979?

A detailed rationale for the opinion must be provided. Attention is invited to the Veteran's May 2017 hearing testimony describing his May 1979 motorcycle accident and ensuing treatment, as well as to the service treatment records from May 1979.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


